                       Case 3:20-cv-01357-JSC Document 6 Filed 03/06/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                              for the
                                                        NorthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           California


                         Dacari Spiers                                               )
                                                                                     )
                                                                                     )
                                                                                     )
                            Plaintiff(s)                                             )
                                                                                     )
                                v.                                                                       Civil Action No. 3:20-cv-01357 JSC
                                                                                     )
            City and County of San Francisco                                         )
                                                                                     )
                                                                                     )
                                                                                     )
                           Defendant(s)                                              )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) City and County of San Francisco, City Attorney Office
                                           City Hall Room 234
                                           1 Dr. Carlton B Goodlett Pl.
                                           San Francisco, CA 94102




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Seville, Esq
                                           Seville Briggs, LLP
                                           3330 Geary Blvd. 3rd Floor East
                                           San Francisco, CA 94118



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   S DISTR
                                                                                                                CLERK OF COURT
                                                                                ATE       IC
                                                                              ST            T
                                                                          D
                                                                                                                Susan Y. Soong
                                                                                                    CO
                                                                      E
                                                                    IT




                                                                                                      UR
                                                                  UN




                                                                                                        T
                                                                 N O RT




                                                                                                         NI A




Date:             03/06/2020                                                                                                      Gina Agustine
                                                                                                     OR
                                                                   HE




                                                                                                    IF




                                                                          N
                                                                                                    AL                    Signature of Clerk or Deputy Clerk
                                                                          R




                                                                              DI
                                                                                   S T RI T O F C
                                                                                         C
                        Case 3:20-cv-01357-JSC Document 6 Filed 03/06/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01357 JSC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
